DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28-41, 43-44, and 46 are objected to because of the following informalities:  
In claims 28-41, 44, and 46, all the part numbers should be deleted.
In claim 43, line 2, “implantable generator” should read –implantable electrical generator– as in as in claim 42.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 31-32, 35, 39, 41, and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 and 46 recite “more preferably” and/or "preferably” in in lines 4-5 and line 7, respectively.  This recitation makes the claim indefinite because the intended scope of this claim is unclear. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP 2173.05(d). For examination purposes, interpreted as a mere preference not affecting the scope of the claim.
Claim 34 recites "the radial treatment ultrasound generating transducers”. It is unclear whether or not this is the same as the "array of several ultrasound generating treatment transducers” in claim 28, line 7.  For examination purposes, Examiner of record takes this to be the same.
Claim 35 recites "the radial treatment transducers”. It is unclear whether or not this is the same as the "array of several ultrasound generating treatment transducers” in claim 28, line 7.  For examination purposes, Examiner of record takes this to be the same.
Claim 39 recites "the electrical connection circuit” in line 2. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner of record treats this claim as dependent from claim 38 because claim 38 recites the "electrical connection circuit”.
Claim 39 recites "the treatment transducers”. It is unclear whether or not this is the same as the "array of several ultrasound generating treatment transducers” in claim 28, line 7.  For examination purposes, Examiner of record takes this to be the same.
Claim 40 recites "the connection receiver” in line 2. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner of record take this to be --the implantable connection receiver-- and treats this claim as dependent from claim 39 because claim 39 recites the "implantable connection receiver”.
Claim 41 recites "the generator” in line 3. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner of record treats this claim as dependent from claim 38 because claim 38 recites the "generator” in line 3.
Claim 45 recites "the implantable generator” in line 2. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner of record take this to be --the electrical generator-- because claim 44 recites the "electrical generator” in line 5.
Claim 47 recites "the ultrasound treatment transducers” in line 2. It is unclear whether or not this is the same as the "array of several ultrasound generating treatment transducers” in claim 28, line 7.  For examination purposes, Examiner of record takes this to be the same.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 26, and 33 of U.S. Patent No. 11420078. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 28 of the instant application is only a broader version of the parent claim 18. Specifically, claim 18 of U.S. Patent No. 11420078 recites the details of an implantable ultrasound generating treating device, whereas claim 26 of U.S. Patent No. 11420078 recites the details of an array of several ultrasound generating treatment transducers. Other clams correspond to each other as follows.
The additional limitations of Claim 29 of the instant application correspond to limitations of claim 33 of U.S. Patent No. 11420078.

Allowable Subject Matter
Claims  28, 30, 33-34, 36-38, 40, and 42-44 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 28 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an implantable ultrasound generating treating device as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an implantable ultrasound generating treating device, wherein the implantable ultrasound generating treating device has an active portion along which the treatment transducers are arranged, the length of the active portion being such that the treatment zone extends throughout the extension of several vertebrae of the patient, as recited in claim 28.  
Claims 30, 33-34, 36-38, 40, and 42-44 are allowed at least by virtue of their dependency upon an allowable base claim.
Claims 29, 31-32, 35, 39, 41, and 45-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diederich et al (US 20030225331) teaches an implantable ultrasound generating treating device to induce spinal cord treatment. Lipani (US 20150005680) teaches the ultrasound generating treating device that is suitable for implantation in the spinal canal. Stulen et al (US 201502653050) teaches that the elongate outer sheath tube. Law et al (US 20170080255) teaches successive radial treatment transducers. Carpentier et al (US 20130204316) teaches the electrical connection circuit of the implantable device. Holland et al (US 20120130288) teaches that the pressure level of the ultrasound treatment beam is comprised between 0.8 MPa and 3.0 MPa. 
However, none of the above cited prior arts, individually or combined, teaches the above identified allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793 


/YI-SHAN YANG/Primary Examiner, Art Unit 3793